 

Gratitude Health, Inc. 8-K [gtrd-8k_042020.htm]

 

Exhibit 10.1

 



 

FORM OF

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (the “Agreement”) is made as of the __th day of April, 2020,
by and between Gratitude Health, Inc., a Nevada corporation (the “Company”), and
the parties identified on Schedule A hereto (each an “Investor” and
collectively, “Investors”).

 

WHEREAS, the Investors hold the securities of the Company set forth an on such
Investor’s signature page attached hereto (the “Existing Securities”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act, the
Company desires to exchange with the Investors, and the Investors desire to
exchange with the Company, the Existing Securities for shares of the Company’s
Common Stock set forth on the Investors’ signature page hereto (the “Shares”,
the "Exchange Securities"); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.

Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, each Investor shall, and the Company shall,
pursuant to Section 3(a) (9) of the Securities Act, exchange the Existing
Securities for the Exchange Securities. Subject to the conditions set forth
herein, the exchange of the Existing Securities for the Exchange Securities
shall take place at the offices of Grushko & Mittman, P.C., on April __, 2020,
or at such other time and place as the Company and the Investor mutually agree
(the “Closing” and the “Closing Date”). At the Closing, the following
transactions shall occur (such transaction an “Exchange”):

 

1.1

On the Closing Date, in exchange for the Existing Securities, the Company shall
deliver Exchange Securities to the Investors or their designees in accordance
with the Investors’ delivery instructions set forth on the Investors’ signature
pages hereto. Upon receipt of the Exchange Securities in accordance with this
Section 1.1, all of the Investors’ rights under the Existing Securities shall be
extinguished and such Investors shall have no interest in, or ownership rights
to, the Existing Securities. The Investors shall tender to the Company the
Existing Securities within three (3) Trading Days (as defined below) of the
Closing Date.

 

1.2

On the Closing Date, the Investors shall be deemed for all corporate purposes to
have become the holders of record of the Exchange Securities, and the Existing
Securities shall be deemed for all corporate purposes to have been cancelled,
irrespective of the date such Exchange Securities are delivered to the Investors
in accordance herewith. Until the Existing Securities have been delivered to the
Company, the Investors shall bear the risk that they are acquired by a bona fide
purchaser with no notice of the Investors’ and the Company’s claims. As used
herein, “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded.

 

1.3

The Company and the Investors shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchanges, including, at the request of the Company or its transfer agent,
executed stock powers in customary form.

 



 

 

 

 

2.

Closing Conditions.

 

2.1

Conditions to Investor’s Obligations. The obligation of the Investors to
consummate the Exchange is subject to the fulfillment, to the Investors’
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a)

Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b)

Issuance of Securities. At the Closing, the Company shall issue Shares and/or
certificates evidencing the Exchange Securities, registered in the name of each
of the Investors;

 

(c)

No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d)

Proceedings and Documents. All proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall be satisfactory in substance and form to the Investor, and
the Investor shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

 

(e)

Consents. The Company shall have obtained all required consents, as set forth
on Schedule 3.6.

 

2.2

Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchanges is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a)

Representations and Warranties. The representations and warranties of the
Investors contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b)

No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c)

Proceedings and Documents. All proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall be satisfactory in substance and form to the Company and the
Company shall have received all such counterpart originals or certified or other
copies of such documents as the Company may reasonably request.

 

3.

Representations and Warranties of the Company. The Company hereby represents and
warrants to Investor that:

 

3.1

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 



 

 

 

 

3.2

Authorization. All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of the Company
hereunder, and the authorization (or reservation for issuance of), the
Exchanges, and the issuance of the Exchange Securities have been taken on or
prior to the date hereof.

 

3.3

Valid Issuance of the Securities. The Shares when issued and delivered in
accordance with the terms of this Agreement, for the consideration expressed
herein, will be duly and validly issued, fully paid and non-assessable.

 

3.4

Offering. Subject to the truth and accuracy of the Investors’ representations
set forth in Section 4 of this Agreement, the offer and issuance of the Exchange
Securities as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act. Neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemptions.

 

3.5

Compliance With Laws. The Company has not violated any law or any governmental
regulation or requirement which violation has had or would reasonably be
expected to have a material adverse effect on its business and the Company has
not received written notice of any such violation.

 

3.6

Consents; Waivers. Other than as set forth on Schedule 3.6 attached hereto, no
consent, waiver, approval or authority of any nature, or other formal action, by
any Person, not already obtained, is required in connection with the execution
and delivery of this Agreement by the Company or the consummation by the Company
of the transactions provided for herein and therein.

 

3.7

Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investors are acting solely in the capacity of
arm’s length Investor with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investors are
each not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the Securities Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended). The Company further acknowledges that each
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by each
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Investor’s acceptance of the Exchange Securities. The
Company further represents to each Investor that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

3.8

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Exchange Securities or
any of the Company’s officers or directors in their capacities as such.

 

3.9

No Group. The Company acknowledges that, to the Company’s knowledge, each
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the Securities Act and the rules and
regulations promulgated thereunder.

 



 

 

 

 

3.10

Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

 

3.11

Disclosure. The Company confirms that neither it nor any other Person acting on
its behalf has provided each Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that each
Investor will rely on the foregoing representations in effecting transactions in
the Exchange Securities.

 

3.12

Bring-Down of Representations and Warranties. All legal and factual
representations and warranties made by the Company to the Investors in any prior
agreements pursuant to which the Exchange Securities were originally issued are
accurate and complete in all material respects as of the date hereof, unless as
of a specific date therein in which case they shall be accurate as of such date
(or, to the extent representations or warranties are qualified by materiality or
Material Adverse Effect (as defined in such agreements), in all respects).

 

3.13

No Commission Paid. Neither the Company nor any of its Affiliates nor any person
acting on behalf of or for the benefit of any of the foregoing, has paid or
given, or agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a) (9) of the Securities Act and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder) for soliciting the Exchange.

 

4.

Representations and Warranties of the Investor. Each Investor hereby represents,
warrants and covenants that:

 

4.1

Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

4.2

Title to Existing Securities. The Investor is the lawful, record and beneficial
owner of the Existing Securities free and clear of any liens, claims,
agreements, charges, security interests and encumbrances whatsoever.

 



 

 

 

 

4.3

Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Exchange
Securities.

 

4.4

Reliance on Exemptions. The Investor understands that the Exchange Securities
are being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Exchange Securities.

  

4.5

Information. The Investor and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and issuance of the Exchange Securities which
have been requested by the Investor. The Investor has had the opportunity to
review the Company's filings with the Securities and Exchange Commission. The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by the Investor or its advisors, if any, or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained herein. The Investor
understands that its investment in the Exchange Securities involves a high
degree of risk. The Investor has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Exchange Securities. The Investor is relying solely on
its own accounting, legal and tax advisors, and not on any statements of the
Company or any of its agents or representatives, for such accounting, legal and
tax advice with respect to its acquisition of the Exchange Securities and the
transactions contemplated by this Agreement.

 

4.6

No Governmental Review. The Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Exchange Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Exchange
Securities.

 

4.7

Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

 



 

 

 

 

4.8

Bring-Down of Representations and Warranties. All legal and factual
representations and warranties made by the Investor to the Company in any prior
agreements pursuant to which the Exchange Securities were originally issued are
accurate and complete in all material respects as of the date hereof, unless as
of a specific date therein in which case they shall be accurate as of such date
(or, to the extent representations or warranties are qualified by materiality or
Material Adverse Effect (as defined in such agreements), in all respects).

 

5.

Additional Covenants.

 

5.1

Disclosure. The Company shall, on or before 9:30 a.m., New York City time, on
the first business day after the date of this Agreement, issue a Current Report
on Form 8-K (the “8-K Filing”) disclosing all material terms of the transactions
contemplated hereby. From and after the issuance of the 8-K Filing, the Investor
shall not be in possession of any material, nonpublic information received from
the Company or any of its respective officers, directors, employees or agents
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
its officers, directors, employees and agents, not to, provide the Investor with
any material, nonpublic information regarding the Company from and after the
filing of the 8-K Filing without the express written consent of each Investor.
The Company shall not disclose the name of the Investor in any filing,
announcement, release or otherwise, unless such disclosure is required by law or
regulation. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate.

 

5.2

Tacking. Subject to the truth and accuracy of the Investor’s representations set
forth in Section 4 of this Agreement, the parties acknowledge and agree that in
accordance with Section 3(a) (9) of the Securities Act, the Exchange Securities
issued in exchange for the Existing Securities will tack back to the original
issue dates of each of the Existing Securities pursuant to Rule 144 and the
Company agrees not to take a position to the contrary.

 

5.3

Listing and Electronic Transfer. The Company shall use its best efforts to
maintain the listing or designation for quotation (as applicable) of its common
stock upon each national securities exchange and automated quotation system on
which the common stock is currently listed or designated while such securities
are outstanding. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5.3. The Company agrees to
maintain the eligibility of the common stock for electronic transfer through the
Depository Trust Company or another established clearing corporation, including,
without limitation, by timely payment of fees to the Depository Trust Company or
such other established clearing corporation in connection with such electronic
transfer.

 

5.4

Survival of Covenants. Sections 4.1, 4.3, 4.4, 4.5, 4.7, and 4.8 shall survive
and be incorporated by reference into this Agreement.

 

5.5

Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

5.6

Fees and Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 



 

 

 

5.7

Reservation. The Company shall maintain a reserve from its duly authorized
shares of common stock for issuance pursuant to the Exchange in such amount as
may then be required to fulfill its obligations in full under the Exchange.

 

 

6.

Miscellaneous.

 

6.1

Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

6.2

Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.3

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

6.4

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), or (b) upon receipt, when sent by electronic mail (provided
confirmation of transmission is electronically generated and keep on file by the
sending party), or (c) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

 

 

 

 

If to the Company, to:

 

Gratitude Health, Inc.

11760 US1, Suite W507

Palm Beach Gardens, Florida 33408Attn: Roy G. Warren, Jr., Chief Operating
Officer

Email: rwarren@organicgratitude.com

 

With copies (which shall not constitute notice) to:

 

Gracin & Marlow

Chrysler Building

405 Lexington Avenue, 26th Floor

New York, NY 10174

Attn: Leslie Marlow, Esq.

Fax: (212) 208-4657

Email: lmarlow@gracinmarlow.com

 

If to any Investors:

 

To the names, addresses, fax numbers and email addresses identified on Schedule
A hereto

 

With copies (which shall not constitute notice) to:

 

Grushko & Mittman, P.C.

515 Rockaway Avenue

Valley Stream, NY 11581

Attn: Barbara R. Mittman, Esq.

Fax: (212) 697-3575

Email: barbara@grushkomittman.com

 

6.5

Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

 

6.6

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.7

Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersede and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 

6.8

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 



 

 

 

 

6.9

Interpretation. Unless the context of this Agreement clearly requires otherwise,
(a) references to the plural include the singular, the singular the plural, the
part the whole, (b) references to any gender include all genders, (c)
“including” has the inclusive meaning frequently identified with the phrase “but
not limited to” and (d) references to “hereunder” or “herein” relate to this
Agreement.

 

6.10

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6.11

Survival. The representations, warranties and covenants of the Company and the
Investor contained herein shall survive the Closing and delivery of the Exchange
Securities.

 

6.12

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

6.13

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

 

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first indicated above.

 

GRATITUDE HEALTH, INC.           By: 

 

/s/ Roy G. Warren, Jr.

    Name: Roy G. Warren, Jr.     Title:  Chief Operating Officer          

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR INVESTORS FOLLOWS]

 

 

 